.




                              NET        GENE
                         F         XAS



                         November 25, 1969


Honorable John Kinross-Wright             Opinion No. M- 516
Commissioner
Texas Department of Mental Health         Re:   Whether the Superin-
   and Mental Retardation                       tendent of Terre11 State
Box S - Capitol Station                         Hospital may refuse to
Austin, Texas 78711                             furnish to a widow of a
                                                deceased patient the
                                                medical records of the
                                                deceased patient who
                                                died shortly after his
                                                discharge

Dear Doctor Kinross-Wright:

     By your recent letter to this office, you have requested an
opinion as to whether the Superintendent of Terre11 State Hospital
may refuse to furnish to the widow of a deceased former patient
who dies shortly after discharge, his medical records.

     The disclosure of information concerning inmates in mental
institutions operated by the State of Texas is governed by
Article 5547-87 and in Subdivisions 2.02, Section 2.16, 2.17,
and 2.23, Vernon's Civil Statutes.  In particular, Article 5547-87
reads as follows:

        "(a) Hospital records which directly or indirectly
             identify a patient, former patient, or proposed
             patient shall be kept confidential except where

        "(1) consent is given by the individual identified,
             his legal guardian, or his parent if he is a minor:

        "(2) disclosure may be necessary to carry out the
             provisions of this Code:




                          -2464-
Honorable John Kinross-Wright,   page 2 (M-516)


        "(3) a court directs upon its determination that
             disclosure is necessary for the conduct of
             proceedings before it and that failure to
             make such disclosure would be contrary to the
             public interest, or

        "(4) the Board or the head of the hospital determines
             that disclosure will be in the best interest of
             the patient.

        "(b) Nothing in this section shall preclude disclosure
             of information as to the patient's current con-
             dition to members of his family or to his rela-
             tives or friends."

        Article 5547-202, Section 2.23(c) reads as follows:

        "The identity of any person whose condition or treat-
        ment has been studied shall be kept confidential and
        shall not be revealed under any circumstances.  All
        information, interviews, reports, statements, memoranda...
        and any findings or conclusions resulting from such
        studies are declared to be privileged.“

       It is also noted that the above statutes do not provide for
 the furnishing of a patient's medical history to his surviving
 wife.  It is concluded that the Superintendent of the Terre11
 State Hospital was correct in not furnishing to the deceased2
 widow the medical records of such deceased former patient who
 died shortly after his discharge.

                           SUMMARY

        Hospital administrators may refuse to furnish
        to the deceased's widow the medical records
        of the deceased former patient who died
        shortly after his discharge.

                                     Y      very tru$ya



                                             y General of Texas




                          -2465-
.    .




Honorable John Kinross-Wright,   page 3   (M-516)



Prepared by Gordon C. Cass
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vize-Chairman

Harold Kennedy
Sarah E. Phillips
Monroe Clayton
Bill Allen

MEADE E. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant




                             -2466-